DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the groups and species below in the reply filed on 17 May 2022 is acknowledged.
Applicant was required to elect between Group I drawn to methods of treating cancer and a method of enhancing T cell activity and Group II drawn to a pharmaceutical composition. Applicant elected Group I. 

After initial search, the nonelected invention of Group II is rejoined and claim 47 is under examination.

Applicant was required to elect a single disclosed anti-PD-1 monoclonal antibody such as one from the Markush group recited in claim 48. Applicant elected (i) comprises a light chain variable region (VL) complementarity determining region 1 (CDR1), a VL CDR2, and a VL CDR3 comprising amino acid sequences as set forth in SEQ ID NOS:1, 2, and 3, respectively, and a heavy chain variable region (VH) CDR1, a VH CDR2, and a VH CDR3 comprising amino acid sequences as set forth in SEQ ID NOS:6, 7, and 8, respectively 

After initial search, the nonelected species  (ii) comprises a VL region comprising an amino acid sequence as set forth in SEQ ID NO:4, and a VH region comprising an amino acid sequence as set forth in SEQ ID NO:9; (iii) comprises a light chain comprising or consisting of an amino acid sequence as set forth in SEQ ID NO:5 and a heavy chain comprising or consisting of an amino acid sequence as set forth in SEQ ID NO:10; are rejoined and under examination.

A single disclosed cancer type from among those recited in claim 45. Applicant elected colorectal cancer. 

After initial search, the nonelected species of lung cancer, a melanoma, a renal cancer, a myeloma, a prostate cancer, a breast cancer, a head and neck cancer, a pancreatic cancer, a hematological cancer, a non-Hogdkin's lymphoma are rejoined and under examination.

Claims 44-53 are pending and under examination. Claims 54-55 are withdrawn from examination since they correspond to nonelected species. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 30 October 2020 and 27 October 2021   are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 44-47 are rejected under 35 U.S.C. 103 as being unpatentable over Triebel et al. (US 2015/0259420) (herein Triebel).

Regarding claim 44, Triebel teaches a method of treating cancer, comprising administering to a subject in need thereof an antibody molecule capable of binding to human LAG-3. The method is also used in combination with an inhibitor of an immune checkpoint chosen from one or more of PD-1, PD-L1, PD-L2, CTLA2, TIM3, VISTA, BTLA, TIGIT, LAIR1, CD160, 2B4 or TGFR (Claims 43 and 47). In addition, Triebel discloses a method of treating cancer, comprising administering to a subject in need thereof a bispecific antibody molecule in an amount effective to treat the cancer, wherein the bispecific antibody molecule has a first binding specificity for LAG-3 and a second binding specificity for PD-1, TIM3-3, CEACAM-1, CEACAM-5, PD-L1 or PD-L2. The bispecific antibody molecule is administered in combination with an inhibitor of an immune checkpoint chosen from one or more of PD-1, PD-L1, PD-L2, CTLA4, TIM3, VISTA, BTLA, TIGIT, LAIR1, CD160, 2B4 or TGFR (Claims 50 and 52). Furthermore, Triebel teaches that the antibody molecules used in the embodiments can include monoclonal antibodies(Paragraph 0240) and teaches human and humanized antibodies (Paragraph 0263) can be used in the different embodiments of the reference.  Triebel provides examples of potential anti-PD-1 (i.e. Nivolumab) (Paragraph 0513) and anti-TIGIT (i.e. 10A7 and 1F4 (Paragraph 0490) human antibodies that could be used in combination with human anti-LAG3. Triebel also discloses that the term “subject” as used in the reference is intended to include humans (Paragraph 0452).
Triebel does not specifically teaches the combination of anti-PD-1, anti-LAG3 and anti-TIGIT in a single embodiment. 
However, Triebel teaches the use of the anti-LAG3 antibody in combination with other agents or therapeutic modalities. The anti-LAG-3 antibody molecule and the agent or therapeutic procedure or modality can be administered simultaneously or sequentially in any order. Any combination and sequence of the anti-LAG-3 antibody molecules and other therapeutic agents, procedures or modalities (e.g., as described herein) can be used (Page 20, Paragraph 154).  Furthermore, Triebel teaches that the methods and compositions described in the embodiments are administered in combination with one or more of other antibody molecules, chemotherapy, other anti-cancer therapy, cytotoxic agents, immune-based therapies, surgical procedures and/or radiation procedures, or a combination of any of the foregoing (Page 21, Paragraph 155). Triebel describes examples of other antibody molecules that can be administered in combination include checkpoint inhibitors (e.g., anti-PD-1, anti-PD-L1)(Page 21, Paragraph 156). Lastly, Triebel teaches that the anti-LAG-3 antibody molecule can be administered in combination with an immune checkpoint chosen from PD-1, PD-L1, PD-L2, CTLA-4, TIM-3, VISTA, BTLA, TIGIT, LAIR1, CD160, 2B4, CEACAM (e.g., CEACAM-1 and/or CEACAM-5), and/or TGFR beta
	Given the methods of Triebel of combining anti-LAG3 with anti-PD-1 and/or anti-TIGIT antibody molecules for cancer it would have been obvious for a person of ordinary skill in the art to use the methods and teachings of Triebel to combine anti-LAG3 with anti-PD-1 and anti-TIGIT antibodies for cancer treatment . From MPEP 2143: “The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”

	Regarding claim 45,  Triebel discloses the methods and teachings described above for the treatment of cancer chosen from a lung cancer, a melanoma, a renal cancer, a renal cell carcinoma, a liver cancer, a myeloma, a prostate cancer, a breast cancer, a head and neck cancer, a colorectal cancer, a pancreatic cancer, a hematological cancer, a non-Hogdkin's lymphoma, or a leukemia, or a metastatic lesion of the cancer (Claim 49).

Regarding claim 46, in the instant specification cytokine is selected from the group consisting of IL-1, IL-2, IL-6, IL-12, IL-17, IL-22, IL-23, GM-CSF, IFN-γ, and TNF-α. Triebel discloses the methods and teachings described above and also methods of modifying immune response in a subject by administering the antibody molecules described in the invention.  “In some embodiments, the anti-LAG-3 antibody molecule restores, enhances or stimulates an antigen-specific T cell response, e.g., interleukin-2 (IL-2) or interferon-gamma (IFN-γ) production in an antigen-specific T cell response, in the subject. The methods and compositions described herein are suitable for treating human patients having a disorder that can be treated by augmenting the T-cell mediated immune response. For example, the anti-LAG-3 antibody molecules, alone or in combination, can be administered to a subject to treat, prevent, and/or diagnose a variety of disorders, such as cancers (melanoma or hepatic cancers), or an infectious disorder”(Paragraph 0451).

Regarding claim 47, Triebel discloses the methods and teachings described above and describes that in one embodiment of the invention, the composition, e.g., the pharmaceutical composition, includes a combination of the anti-LAG-3 antibody molecule and one or more agents, e.g., a therapeutic agent or other antibody molecule (Paragraph 131). As described above the one or more antibody molecules can be immune checkpoints such as PD-1 and TIGIT antibodies. 


Claim(s) 48 is rejected under 35 U.S.C. 103 as being unpatentable over Triebel applied to claims 44-47 above, and further in view of Hoos et al (WO2014193898) (herein Hoos). 
Triebel teaches methods of treating cancer or infectious diseases by a triple combination of anti-PD-1, anti-LAG3 and anti-TIGIT antibodies.
Triebel doesn’t teach the specific anti-PD-1 antibody of claim 48.
Hoos teaches a combination therapy for cancer treatment comprising a B-Raf inhibitor and/or a MEK inhibitor and an anti-PD-1 antibody or antigen binding fragment thereof or and anti-PD-Ligand antibody or antigen binding fragment thereof.  Hoos teaches a list of exemplary anti-PD-1 mAbs for use in the various aspect of the invention of the reference (Hoos, Table 2, Page 30).  Alignment of the light chain CDRs (SEQ ID NOS: 1-3) and heavy chain CDRs (SEQ ID NOS: 6-8) with Hoos light chain variable region(Hoos, SEQ ID NO 15) and with Hoos heavy chain variable region (Hoos, SEQ ID NO 13), respectively, provides a 100% match of the CDRs of the instant claim. Similarly, alignment of the light chain variable region (SEQ ID NO: 4) and heavy chain variable region  (SEQ ID NO: 9) with Hoos light chain variable region (Hoos, SEQ ID NO: 15) and heavy chain variable region  (Hoos SEQ ID NO: 13), respectively, provides a 100% match. In addition, alignment of the light chain (SEQ ID NO: 5) and heavy chain (SEQ ID NO: 10) with Hoos light chain (Hoos, SEQ ID NO: 15) and heavy chain (Hoos SEQ ID NO: 13), respectively, provides a 100% match. Results of the sequence alignments are shown below. 
Given the methods described by Triebel and the exemplary anti-PD-1 antibodies described by Hoos it would have been obvious for a person of ordinary skill in the art to combine the amino acid sequence of exemplary anti-PD-1 of Hoos with the methods described by Triebel. From MPEP 2143: “The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”


    PNG
    media_image1.png
    290
    801
    media_image1.png
    Greyscale
Light chain CDRs (SEQ ID NOS: 1-3) of instant claim 48 and Hoos light chain variable region (SEQ ID NO: 15)


    PNG
    media_image2.png
    297
    816
    media_image2.png
    Greyscale
Heavy Chain CDRs (SEQ ID NOS: 6-8) of instant claim 48 and Hoos heavy chain variable region (SEQ ID NO: 13)


    PNG
    media_image3.png
    372
    848
    media_image3.png
    Greyscale
Light chain variable region (SEQ ID NO: 4) of instant of claim 48 and Hoos light chain variable region (SEQ ID NO: 15)


    PNG
    media_image4.png
    373
    835
    media_image4.png
    Greyscale
Heavy chain variable region (SEQ ID NO: 9) of instant of claim 48 and Hoos light chain variable region (SEQ ID NO: 13)


    PNG
    media_image5.png
    481
    900
    media_image5.png
    Greyscale
Light chain (SEQ ID NO: 5) of instant claim 48 and Hoos light chain (SEQ ID NO 18)




    PNG
    media_image6.png
    775
    826
    media_image6.png
    Greyscale
Heavy chain (SEQ ID NO: 10) of instant claim 48 and Hoos heavy chain (SEQ ID NO 14)

Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Triebel as applied to claims 44-47 above, and further in view of Liang et al. (WO201602867)(herein Liang).
Triebel teaches methods of treating cancer or infectious diseases by a triple combination of anti-PD-1, anti-LAG3 and anti-TIGIT antibodies.
Triebel doesn’t teach the specific anti-LAG3 antibody of claim 49.
Liang teaches an antibody or antigen binding fragment thereof that specifically binds to LAG3 (Liang, Claim 1).  Alignment of the light chain CDRs (SEQ ID NOS: 11-13) and heavy chain CDRs (SEQ ID NOS: 16-18) with Liang light chain variable region (Liang, SEQ ID NO 427) and with Liang heavy chain variable region (Liang, SEQ ID NO 462), respectively, provides a 100% match of the CDRs of the instant claim. Similarly, alignment of the light chain variable region (SEQ ID NO: 14) and heavy chain variable region (SEQ ID NO: 19) with Liang light chain variable region (Liang, SEQ ID NO: 450) and heavy chain variable region (Liang SEQ ID NO: 116), respectively, provides a 100% match. In addition, alignment of the light chain (SEQ ID NO: 15) and heavy chain (SEQ ID NO: 20) with Liang light chain (Liang, SEQ ID NO: 138) and heavy chain (Liang SEQ ID NO: 116), respectively, provides a 100% match. Results of the sequence alignments are shown below. 
Given the methods described by Triebel and the anti-LAG3 antibody described by Liang it would have been obvious for a person of ordinary skill in the art to combine the amino acid sequence of Liang anti-LAG3 antibody with the methods described by Triebel. From MPEP 2143: “The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”





    PNG
    media_image7.png
    253
    814
    media_image7.png
    Greyscale
Light chain CDRs (SEQ ID NOS: 11-13) of instant claim 49 and Liang light chain variable region (SEQ ID NO: 427)


    PNG
    media_image8.png
    268
    814
    media_image8.png
    Greyscale
Heavy chain CDRs (SEQ ID NOS: 16-18) of instant claim 49 and Liang heavy chain variable region (SEQ ID NO: 462)








    PNG
    media_image9.png
    341
    837
    media_image9.png
    Greyscale
Light chain variable region(SEQ ID NOS: 14) of instant claim 49 and Liang light chain variable region (SEQ ID NO: 450)


    PNG
    media_image10.png
    478
    913
    media_image10.png
    Greyscale
Heavy chain variable region(SEQ ID NOS: 19) of instant claim 49 and Liang heavy chain variable region (SEQ ID NO: 116)


Light chain (SEQ ID NOS: 15) of instant claim 49 and Liang light chain (SEQ ID NO: 138) 

    PNG
    media_image11.png
    463
    896
    media_image11.png
    Greyscale
















    PNG
    media_image12.png
    779
    855
    media_image12.png
    Greyscale
Heavy chain (SEQ ID NOS: 20) of instant claim 49 and Liang light chain (SEQ ID NO: 116)

Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Triebel as applied to claims 44-47 above, and further in view of Williams et al. (WO2016028656)(herein Williams).
Triebel teaches methods of treating cancer or infectious diseases by a triple combination of anti-PD-1, anti-LAG3 and anti-TIGIT antibodies.
Triebel doesn’t teach the specific anti-TIGIT antibody of claim 50.
Williams teaches an anti-TIGIT antibody or antigen binding fragment thereof.  Alignment of the light chain CDRs (SEQ ID NOS: 21-23) and heavy chain CDRs (SEQ ID NOS: 26-28) with Williams light chain variable region (Williams, SEQ ID NO 132) and with Williams heavy chain variable region (Williams, SEQ ID NO 128), respectively, provides a 100% match of the CDRs of the instant claim. Similarly, alignment of the light chain variable region (SEQ ID NO: 24) and heavy chain variable region (SEQ ID NO: 29) with Williams light chain variable region (Williams, SEQ ID NO: 132) and heavy chain variable region (Williams SEQ ID NO: 128), respectively, provides a 100% match. Results of the sequence alignments are shown below. 
Given the methods described by Triebel and the anti-TIGIT antibody described by Williams, it would have been obvious for a person of ordinary skill in the art to combine the amino acid sequences of Williams anti-TIGIT antibody with the methods described by Triebel. From MPEP 2143: “The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”






    PNG
    media_image13.png
    263
    832
    media_image13.png
    Greyscale
Light chain CDRs (SEQ ID NOS: 21-23) of instant claim 50 and Williams light chain variable region (SEQ ID NO: 132)


    PNG
    media_image14.png
    270
    805
    media_image14.png
    Greyscale
Heavy chain CDRs (SEQ ID NOS: 26-28) of instant claim 50 and Williams heavy chain variable region (SEQ ID NO: 128)

    PNG
    media_image15.png
    277
    919
    media_image15.png
    Greyscale

Light chain variable region (SEQ ID NOS:24) of instant claim 50 and Williams light chain variable region (SEQ ID NO: 132)

    PNG
    media_image16.png
    351
    858
    media_image16.png
    Greyscale
Heavy chain variable region (SEQ ID NOS:24) of instant claim 50 and Williams heavy chain variable region (SEQ ID NO: 128)

Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Triebel as applied to claims 44-47 above, and further in view of Hoos, Liang and Williams.
Triebel teaches methods of treating cancer or infectious diseases by a triple combination of anti-PD-1, anti-LAG3 and anti-TIGIT antibodies.
Triebel doesn’t teach the specific anti-PD-1, anti-LAG3 and anti-TIGIT antibody of claim 51.
Hoos teaches amino acid sequences corresponding to the anti-PD1 of claims 48 and 51 (as described above), Liang teaches the anti-LAG3 of claims 49 and 51 (as described above) and Williams teaches the anti-TIGIT of claims 50 and 51 (as described above).
Given the methods described by Triebel and the anti-TIGIT antibody described by Williams, it would have been obvious for a person of ordinary skill in the art to combine the amino acid sequences of Williams anti-TIGIT antibody with the methods described by Triebel. From MPEP 2143: “The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”

Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over Triebel and Hoss as applied to claim 48 above, and further in view of Robert et al. (Lancet 2014; 384: 1109-1117) (herein Robert)
Triebel teaches methods of treating cancer or infectious diseases by a triple combination of anti-PD-1, anti-LAG3 and anti-TIGIT antibodies and Hoos teaches the anti-PD-1 antibody of claim 48 which is pembrolizumab.
Triebel and Hoos don’t teach the specific pembrolizumab dosage of claim 52.
Robert teaches the efficacy and safety of pembrolizumab at doses of 2 mg/kg and 10 mg/kg every three weeks (Background, Page 1109). 
Given the teachings Triebel and Hoss and the pembrolizumab dosage schedule of Robert, it would have been obvious for someone of ordinary skill in the art to use the dosage of Roberts in the methods of Triebel and Hoss. This dosage and schedule are also well known in the art ant it would have been obvious to a skilled artisan. From MPEP 2143: “The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”

Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Triebel and Hoss as applied to claim 48 above, and further in view of Jia et al.  (WO2017017624) (herein Jia)
Triebel teaches methods of treating cancer or infectious diseases by a triple combination of anti-PD-1, anti-LAG3 and anti-TIGIT antibodies and Hoos teaches the anti-PD-1 antibody of claim 48 which is pembrolizumab.
Triebel and Hoos don’t teach the specific pembrolizumab dosage of claim 53.
Jia describes a pharmaceutical composition comprising PD-1 antagonist and an EGFR Inhibitor that can be administered independently or separately, in a quantity which is jointly therapeutically effective for the treatment of cancer. Furthermore, Jia describes the following about dosage schedule: “The anti-PD-1 antibody molecule, e.g. BAP049 Clone E, may be administered by injection (e.g., subcutaneously or intravenously) at a dose (e.g., a flat dose) of about 200 mg to 500 mg, e.g., about 250 mg to 450 mg, about 300 mg to 400 mg, about 250 mg to 350 mg, about 350 mg to 450 mg, or about 300 mg or about 400 mg. The dosing schedule (e.g., flat dosing schedule) can vary from e.g., once a week to once every 2, 3, 4, 5, or 6 weeks” (Jia, Page 31). 
Given the teachings Triebel and Hoss and the anti-PD-1 dosage schedule options described by Jia, it would have been obvious for someone of ordinary skill in the art to use the dosage of Jia in the methods of Triebel and Hoss. From MPEP 2143: “The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claims 44, 45, 47-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,193,937 (‘937) in view of Triebel (US 2015/0259420), Hoos ((WO2014193898), Liang (WO201602867), and Williams (WO2016028656). Although the claims at issue are not identical, they are not patentably distinct from each other because both claims are drawn to an anti-PD-1 antibody with the same light and heavy chain sequences (SEQ ID NO 5 and 10 in the instant claim and SEQ ID 32 and 33 of the patent).
	More specifically, claim 44 is drawn to a method of treating cancer with anti-PD1, anti-LAG3, and anti-TIGIT antibodies.  ‘937 claim 1 teaches using a PD1 antagonist to treat non-small cell lung cancer.  Claims 2-4 of ‘937 teach that the PD1 antagonist is an anti-PD1 antibody, with light and heavy chains of SEQ ID NO:s 32 and 33.
	While ‘937 claim 1 teaches anti-PD-1, it does not teach anti-LAG3 and anti-TIGIT.  
Tribel teach a cancer treatment comprising administering to a subject in need thereof an antibody molecule capable of binding to human LAG-3. The method is also used in combination with an inhibitor of an immune checkpoint chosen from one or more of PD-1, PD-L1, PD-L2, CTLA2, TIM3, VISTA, BTLA, TIGIT, LAIR1, CD160, 2B4 or TGFR (Claims 43 and 47). In addition, Triebel discloses a method of treating cancer, comprising administering to a subject in need thereof a bispecific antibody molecule in an amount effective to treat the cancer, wherein the bispecific antibody molecule has a first binding specificity for LAG-3 and a second binding specificity for PD-1, TIM3-3, CEACAM-1, CEACAM-5, PD-L1 or PD-L2. The bispecific antibody molecule is administered in combination with an inhibitor of an immune checkpoint chosen from one or more of PD-1, PD-L1, PD-L2, CTLA4, TIM3, VISTA, BTLA, TIGIT, LAIR1, CD160, 2B4 or TGFR (Claims 50 and 52). Furthermore, Triebel teaches that the antibody molecules used in the embodiments can include monoclonal antibodies(Paragraph 0240) and teaches human and humanized antibodies (Paragraph 0263) can be used in the different embodiments of the reference.  Triebel provides examples of potential anti-PD-1 (i.e. Nivolumab) (Paragraph 0513) and anti-TIGIT (i.e. 10A7 and 1F4 (Paragraph 0490) human antibodies that could be used in combination with human anti-LAG3. 
It would have been obvious for an artisan to combine the teaching of Tribel with ‘937’s claim 1 in order to arrive at a cancer treatment comprising anti-PD-1, anti-LAG3, and anti-TIGIT since Tribel teach that these antibodies can be combined to treat cancer.  There would have been reasonable expectation of success since Tribel teaches the combination of these antibodies for cancer treatment.

Claim 45 is drawn to cancers treatable by the antibodies.  Claim 1 of ‘937 treats non small cell lung cancer (NSCLC), which is also recited in claim 45, line 4.

Claim 47 is drawn to a pharmaceutical composition or kit comprising anti-PD1, anti-LAG3, and anti-TIGIT.  Claims 1-4 of ‘937 in view of Tribel teach the combination of anti-PD1, anti-LAG3, and anti-TIGIT antibodies.

Claim 48 is drawn to treatment of cancer, wherein the anti-PD1 antibody comprises SEQ ID NO: 5 and 10  (pembrolizumab).  Claim 4 of ‘937 is drawn to the anti-PD1 antibody comprising SEQ ID NO:s 32 and 33.  As seen in the alignment, SEQ ID NO:s 5 (light) and 10 (heavy) correspond to SEQ ID NO:s 32 (heavy) and 33 (light).  Hoos teaches these sequences (see alignment)


    PNG
    media_image17.png
    454
    826
    media_image17.png
    Greyscale
SEQ ID NO 5 of the instant application and SEQ ID NO 33 of patent 11,192,937


    PNG
    media_image18.png
    806
    813
    media_image18.png
    Greyscale
SEQ ID NO 10 of the instant application and SEQ ID NO 32 of patent 11,192,937

Claim 49 is drawn to the treatment of cancer, wherein the antibody is anti-LAG3 and comprises heavy and light CDRs SEQ ID NO:s 11-13 and 16-18 and heavy and light variable regions SEQ ID NO: 15 and 20.  Liang teach these sequences (see alignment).
Claim 50 is drawn to the treatment of cancer, wherein the antibody is anti-TIGIT and comprises heavy and light CDRs SEQ ID NO:s 21-23 and 26-28 and heavy and light variable regions SEQ ID NO: 24 and 29. Williams teach these sequences (see alignment).

Claim 51 is drawn to the treatment of cancer where the antibody is anti-PD1 (CDRs of SEQ ID NO:s 1-3, 6-8 or heavy and light variable regions SEQ ID NO:s 4 and 9), anti-LAG3 (CDRs of SEQ ID NO:s 11-13, 16-18 or heavy and light variable regions (SEQ ID NO:s 14 and 19), and anti-TIGIT (CDRs of SEQ ID NO. 21-23, 26-28, or heavy and light variable regions 24, 29).  These sequences have been taught by Hoos, Liang, and Williams. 

Claim 52 is drawn to a method of treating cancer with anti-PD-1, anti-LAG3 and anti-TIGIT with administration of anti-PD-1 pembrolizumab at 200mg, 240 mg or 2 mg/kg every three weeks. Roberts has shown that dosage schedule for anti-PD-1.

Claim 53 is drawn to a method of treating cancer with anti-PD-1, anti-LAG3 and anti-TIGIT with administration of anti-PD-1 pembrolizumab at 400 mg every six weeks. Jia has shown that dosage schedule for anti-PD-1. 

	Claims 44, 45, 47-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,010,608 (‘608) in view of Triebel (US 2015/0259420), Hoos (WO2014193898), Liang (WO201602867), and Williams (WO2016028656). Although the claims at issue are not identical, they are not patentably distinct from each other because both claims are drawn to an anti-PD-1 antibody with the same light and heavy chain sequences (SEQ ID NO 5 and 10 in the instant claim and SEQ ID 22 and 21 of the patent, respectively).
	More specifically, claim 44 is drawn to a method of treating cancer with anti-PD1, anti-LAG3, and anti-TIGIT antibodies.  ‘608 claims 1 and 6 teach a method of treating melanoma using a combination therapy of anti-human PD-1 antibody and compounds A and B.  Claims 1 and 6 of ‘608 teach that the anti-PD1 antibody, is an antibody with light and heavy chains of SEQ ID NO:s 22 and 21.
While ‘608 claim 1 teaches anti-PD-1 in a combination therapy, it does not teach anti-LAG3 and anti-TIGIT.  
	Tribel teach a cancer treatment comprising administering to a subject in need thereof an antibody molecule capable of binding to human LAG-3. The method is also used in combination with an inhibitor of an immune checkpoint chosen from one or more of PD-1, PD-L1, PD-L2, CTLA2, TIM3, VISTA, BTLA, TIGIT, LAIR1, CD160, 2B4 or TGFR (Claims 43 and 47). In addition, Triebel discloses a method of treating cancer, comprising administering to a subject in need thereof a bispecific antibody molecule in an amount effective to treat the cancer, wherein the bispecific antibody molecule has a first binding specificity for LAG-3 and a second binding specificity for PD-1, TIM3-3, CEACAM-1, CEACAM-5, PD-L1 or PD-L2. The bispecific antibody molecule is administered in combination with an inhibitor of an immune checkpoint chosen from one or more of PD-1, PD-L1, PD-L2, CTLA4, TIM3, VISTA, BTLA, TIGIT, LAIR1, CD160, 2B4 or TGFR (Claims 50 and 52). Furthermore, Triebel teaches that the antibody molecules used in the embodiments can include monoclonal antibodies(Paragraph 0240) and teaches human and humanized antibodies (Paragraph 0263) can be used in the different embodiments of the reference.  Triebel provides examples of potential anti-PD-1 (i.e. Nivolumab) (Paragraph 0513) and anti-TIGIT (i.e. 10A7 and 1F4 (Paragraph 0490) human antibodies that could be used in combination with human anti-LAG3. 
	It would have been obvious for an artisan to combine the teaching of Tribel with ‘608’s claim 1 and 6 in order to arrive at a cancer treatment comprising anti-PD-1, anti-LAG3, and anti-TIGIT since Tribel teach that these antibodies can be combined to treat cancer.  There would have been reasonable expectation of success since Triebel teaches the combination of these antibodies for cancer treatment.

Claim 45 is drawn to cancers treatable by the antibodies.  Claim 1 and 6 of ‘608 treatsmelanoma, which is also recited in claim 45, line 5.

Claim 47 is drawn to a pharmaceutical composition or kit comprising anti-PD1, anti-LAG3, and anti-TIGIT.  Claims 1-10 of ‘608 in view of Triebel teach the combination of anti-PD1, anti-LAG3, and anti-TIGIT antibodies.

Claim 48 is drawn to treatment of cancer, wherein the anti-PD1 antibody comprises light and heavy chains of SEQ ID NO: 5 and 10 (pembrolizumab).  Claim 1 and 6 of ‘608 is drawn to the anti-PD1 antibody comprising SEQ ID NO:s 22 and 21.  As seen in the alignment, SEQ ID NO:s 5 (light) and 10 (heavy) correspond to SEQ ID NO:s 22 (heavy) and 21 (light).  

    PNG
    media_image19.png
    430
    821
    media_image19.png
    Greyscale
SEQ ID NO 5 of the instant application and SEQ ID NO 22 of patent 10,010,608 










    PNG
    media_image20.png
    781
    823
    media_image20.png
    Greyscale
SEQ ID NO 10 of the instant application and SEQ ID NO 21 of the patent 10,010,608

Claim 49 is drawn to the treatment of cancer, wherein the antibody is anti-LAG3 and comprises heavy and light CDRs SEQ ID NO:s 11-13 and 16-18 and heavy and light variable regions SEQ ID NO: 15 and 20.  Liang teach these sequences (see alignment).

Claim 50 is drawn to the treatment of cancer, wherein the antibody is anti-TIGIT and comprises heavy and light CDRs SEQ ID NO:s 21-23 and 26-28 and heavy and light variable regions SEQ ID NO: 24 and 29. Williams teach these sequences (see alignment).

Claim 51 is drawn to the treatment of cancer where the antibody is anti-PD1 (CDRs of SEQ ID NO:s 1-3, 6-8 or heavy and light variable regions SEQ ID NO:s 4 and 9), anti-LAG3 (CDRs of SEQ ID NO:s 11-13, 16-18 or heavy and light variable regions (SEQ ID NO:s 14 and 19), and anti-TIGIT (CDRs of SEQ ID NO. 21-23, 26-28, or heavy and light variable regions 24, 29).  These sequences have been taught by Hoos, Liang, and Williams. 

Claim 52 is drawn to a method of treating cancer with anti-PD-1, anti-LAG3 and anti-TIGIT with administration of anti-PD-1 pembrolizumab at 200mg, 240 mg or 2 mg/kg every three weeks. Claims 1 and 7 of ‘608 teach using the anti-PD-1 of the combination therapy at a dosage of 2 mg/kg every 3 weeks.

Claim 53 is drawn to a method of treating cancer with anti-PD-1, anti-LAG3 and anti-TIGIT with administration of anti-PD-1 pembrolizumab at 400 mg every six weeks. Jia has shown that dosage schedule for anti-PD-1. 

	Claims 44, 45, 47-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7-11, 13-14, 17-18, 20, 22-27, 29-30 of U.S. Patent No. 10,188,730 (‘730) in view of Triebel (US 2015/0259420), Hoos (WO2014193898), Liang (WO201602867), and Williams (WO2016028656). Although the claims at issue are not identical, they are not patentably distinct from each other because both claims are drawn to an anti-LAG3 antibody with the same light and heavy chain sequences (SEQ ID NO 15 and 20 in the instant application and SEQ ID NO 126 (amino acids 21-238) and 116 of the patent, respectively).
	More specifically, claim 44 is drawn to a method of treating cancer with anti-PD1, anti-LAG3, and anti-TIGIT antibodies.  ‘730 claims 1, 7, 8, 13, 14 teach an anti-LAG3 antibody of SEQ ID NO 126 (amino acids 21-238) and 116.  Claims 21, 22, 24-27, 29-30 of ‘730 teach the combination of anti-LAG-3 of SEQ ID NO 126 (amino acids 21-238) and 116 in combination with pembrolizumab (anti-PD-1).
While ‘730 teaches a composition of anti-LAG 3 with anti-PD-1 (pembrolizumab) it does not teach an anti-LAG3, anti-TIGIT and anti-PD-1 combination for cancer treatment.  
	Triebel teach a cancer treatment comprising administering to a subject in need thereof an antibody molecule capable of binding to human LAG-3. The method is also used in combination with an inhibitor of an immune checkpoint chosen from one or more of PD-1, PD-L1, PD-L2, CTLA2, TIM3, VISTA, BTLA, TIGIT, LAIR1, CD160, 2B4 or TGFR (Claims 43 and 47). In addition, Triebel discloses a method of treating cancer, comprising administering to a subject in need thereof a bispecific antibody molecule in an amount effective to treat the cancer, wherein the bispecific antibody molecule has a first binding specificity for LAG-3 and a second binding specificity for PD-1, TIM3-3, CEACAM-1, CEACAM-5, PD-L1 or PD-L2. The bispecific antibody molecule is administered in combination with an inhibitor of an immune checkpoint chosen from one or more of PD-1, PD-L1, PD-L2, CTLA4, TIM3, VISTA, BTLA, TIGIT, LAIR1, CD160, 2B4 or TGFR (Claims 50 and 52). Furthermore, Triebel teaches that the antibody molecules used in the embodiments can include monoclonal antibodies(Paragraph 0240) and teaches human and humanized antibodies (Paragraph 0263) can be used in the different embodiments of the reference.  Triebel provides examples of potential anti-PD-1 (i.e. Nivolumab) (Paragraph 0513) and anti-TIGIT (i.e. 10A7 and 1F4 (Paragraph 0490) human antibodies that could be used in combination with human anti-LAG3. 
	It would have been obvious for an artisan to combine the teaching of Tribel with ‘730s claims  1, 7, 8, 13, 14, 21, 22, 24-27, 29-30 in order to arrive at a cancer treatment comprising anti-PD-1, anti-LAG3, and anti-TIGIT since Tribel teach that these antibodies can be combined to treat cancer.  There would have been reasonable expectation of success since Triebel teaches the combination of these antibodies for cancer treatment.

Claim 45 is drawn to cancers treatable by the antibodies.  Triebel teaches that the combination of the three antibodies can be use to treat lung cancer, a melanoma, a renal cancer, a renal cell carcinoma, a liver cancer, a myeloma, a prostate cancer, a breast cancer, a head and neck cancer, a colorectal cancer, a pancreatic cancer, a hematological cancer, a non-Hogdkin's lymphoma, or a leukemia, or a metastatic lesion of the cancer

Claim 47 is drawn to a pharmaceutical composition or kit comprising anti-PD1, anti-LAG3, and anti-TIGIT.  Claims  1, 7, 8, 13, 14, 21, 22, 24-27, 29-30  of ‘730 in view of Triebel teach the combination of anti-PD1, anti-LAG3, and anti-TIGIT antibodies.

Claim 48 is drawn to treatment of cancer, wherein the anti-PD1 antibody comprises light and heavy chains of SEQ ID NO: 5 and 10 (pembrolizumab).  Hoos teaches these sequences (see alignment). 

Claim 49 is drawn to the treatment of cancer, wherein the antibody is anti-LAG3 and comprises heavy and light CDRs SEQ ID NO:s 11-13 and 16-18 and heavy and light chains SEQ ID NO: 15 and 20.  Claim 1 of ‘730 teaches the CDRs of the anti-LAG3 antibody (SEQ ID NO:s 38-40 and 33, 457 and 35 which are the same as the CDRs of the instant claim. Similarly, claims 7, 8, 13 and 14 teach the anti-LAG-3 light and heavy chains of SEQ ID NO: 126 (amino acids 21-238)  and 116. As seen in the alignment, SEQ ID NO:s 15 (light) and 20 (heavy) correspond to SEQ ID NO:s 126 (light) and 116 (heavy). Liang, also teaches these sequences. 

SEQ ID NO 15 of the instant application and SEQ ID NO 126 of patent 10,188,730 

    PNG
    media_image21.png
    439
    822
    media_image21.png
    Greyscale






SEQ ID NO 20 of the instant application and SEQ ID NO 116 of patent 10,188,730

    PNG
    media_image22.png
    790
    837
    media_image22.png
    Greyscale


Claim 50 is drawn to the treatment of cancer, wherein the antibody is anti-TIGIT and comprises heavy and light CDRs SEQ ID NO:s 21-23 and 26-28 and heavy and light variable regions SEQ ID NO: 24 and 29. Williams teach these sequences (see alignment).

Claim 51 is drawn to the treatment of cancer where the antibody is anti-PD1 (CDRs of SEQ ID NO:s 1-3, 6-8 or heavy and light variable regions SEQ ID NO:s 4 and 9), anti-LAG3 (CDRs of SEQ ID NO:s 11-13, 16-18 or heavy and light variable regions (SEQ ID NO:s 14 and 19), and anti-TIGIT (CDRs of SEQ ID NO. 21-23, 26-28, or heavy and light variable regions 24, 29).  These sequences have been taught by Hoos, Liang, and Williams. 

Claim 52 is drawn to a method of treating cancer with anti-PD-1, anti-LAG3 and anti-TIGIT with administration of anti-PD-1 pembrolizumab at 200mg, 240 mg or 2 mg/kg every three weeks. Roberts has shown that dosage schedule for anti-PD-1.

Claim 53 is drawn to a method of treating cancer with anti-PD-1, anti-LAG3 and anti-TIGIT with administration of anti-PD-1 pembrolizumab at 400 mg every six weeks. Jia has shown that dosage schedule for anti-PD-1. 

	Claims 44, 45, 47-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11-14, 16, 17-19, 21 of U.S. Patent No. 10,898,571 (‘571) in view of Triebel (US 2015/0259420), Hoos (WO2014193898), Liang (WO201602867), and Williams (WO2016028656). Although the claims at issue are not identical, they are not patentably distinct from each other because both claims are drawn to an anti-LAG3 antibody with the same light and heavy chain sequences (SEQ ID NO 15 and 20 in the instant application and SEQ ID NO 126 (amino acids 21-238) and 116 of the patent, respectively).
	More specifically, claim 44 is drawn to a method of treating cancer with anti-PD1, anti-LAG3, and anti-TIGIT antibodies.  ‘571 claims 1-5, 9 and 11 teach the polynucleotide encoding anti-LAG3 antibody of light and heavy chains of  SEQ ID NO 126 (amino acids 21-238) and 116.  
While ‘571 teaches a polynucleotide encoding an anti-LAG 3 it does not teach an anti-LAG3, anti-TIGIT and anti-PD-1 combination for cancer treatment.  
	Triebel teach a cancer treatment comprising administering to a subject in need thereof an antibody molecule capable of binding to human LAG-3. The method is also used in combination with an inhibitor of an immune checkpoint chosen from one or more of PD-1, PD-L1, PD-L2, CTLA2, TIM3, VISTA, BTLA, TIGIT, LAIR1, CD160, 2B4 or TGFR (Claims 43 and 47). In addition, Triebel discloses a method of treating cancer, comprising administering to a subject in need thereof a bispecific antibody molecule in an amount effective to treat the cancer, wherein the bispecific antibody molecule has a first binding specificity for LAG-3 and a second binding specificity for PD-1, TIM3-3, CEACAM-1, CEACAM-5, PD-L1 or PD-L2. The bispecific antibody molecule is administered in combination with an inhibitor of an immune checkpoint chosen from one or more of PD-1, PD-L1, PD-L2, CTLA4, TIM3, VISTA, BTLA, TIGIT, LAIR1, CD160, 2B4 or TGFR (Claims 50 and 52). Furthermore, Triebel teaches that the antibody molecules used in the embodiments can include monoclonal antibodies(Paragraph 0240) and teaches human and humanized antibodies (Paragraph 0263) can be used in the different embodiments of the reference.  Triebel provides examples of potential anti-PD-1 (i.e. Nivolumab) (Paragraph 0513) and anti-TIGIT (i.e. 10A7 and 1F4 (Paragraph 0490) human antibodies that could be used in combination with human anti-LAG3. 
	It would have been obvious for an artisan to combine the teaching of Tribel with ‘571s claims  1-5, 9 and 11  in order to arrive at a cancer treatment comprising anti-PD-1, anti-LAG3, and anti-TIGIT since Tribel teach that these antibodies can be combined to treat cancer.  There would have been reasonable expectation of success since Triebel teaches the combination of these antibodies for cancer treatment.

Claim 45 is drawn to cancers treatable by the antibodies.  Triebel teaches that the combination of the three antibodies can be use to treat lung cancer, a melanoma, a renal cancer, a renal cell carcinoma, a liver cancer, a myeloma, a prostate cancer, a breast cancer, a head and neck cancer, a colorectal cancer, a pancreatic cancer, a hematological cancer, a non-Hogdkin's lymphoma, or a leukemia, or a metastatic lesion of the cancer

Claim 47 is drawn to a pharmaceutical composition or kit comprising anti-PD1, anti-LAG3, and anti-TIGIT.  claims 1-5, 9 and 11  of ‘571 in view of Triebel teach the combination of anti-PD1, anti-LAG3, and anti-TIGIT antibodies.

Claim 48 is drawn to treatment of cancer, wherein the anti-PD1 antibody comprises light and heavy chains of SEQ ID NO: 5 and 10 (pembrolizumab).  Hoos teaches these sequences (see alignment). 

Claim 49 is drawn to the treatment of cancer, wherein the antibody is anti-LAG3 and comprises heavy and light CDRs SEQ ID NO:s 11-13 and 16-18 and heavy and light chains SEQ ID NO: 15 and 20.  Claim 1-3 of ‘571 teaches polynucleotide encoding the CDRs of the anti-LAG3 antibody (SEQ ID NO:s 38-40 and 33, 457 and 35 which are the same as the CDRs of the instant claim. Similarly, claims 5 and 9 teach polynucleotides encoding the anti-LAG-3 light and heavy chains of SEQ ID NO: 126 (amino acids 21-238)  and 116. As seen in the alignment, SEQ ID NO:s 15 (light) and 20 (heavy) correspond to SEQ ID NO:s 126 (light) and 116 (heavy). Liang, also teaches these sequences. 

SEQ ID NO 15 of the instant application and SEQ ID NO 126 of patent 10,898,571 

    PNG
    media_image23.png
    456
    820
    media_image23.png
    Greyscale







SEQ ID NO 20 of the instant application and SEQ ID NO 116 of patent 10,898,571 

    PNG
    media_image24.png
    799
    827
    media_image24.png
    Greyscale

Claim 50 is drawn to the treatment of cancer, wherein the antibody is anti-TIGIT and comprises heavy and light CDRs SEQ ID NO:s 21-23 and 26-28 and heavy and light variable regions SEQ ID NO: 24 and 29. Williams teach these sequences (see alignment).

Claim 51 is drawn to the treatment of cancer where the antibody is anti-PD1 (CDRs of SEQ ID NO:s 1-3, 6-8 or heavy and light variable regions SEQ ID NO:s 4 and 9), anti-LAG3 (CDRs of SEQ ID NO:s 11-13, 16-18 or heavy and light variable regions (SEQ ID NO:s 14 and 19), and anti-TIGIT (CDRs of SEQ ID NO. 21-23, 26-28, or heavy and light variable regions 24, 29).  These sequences have been taught by Hoos, Liang, and Williams. 

Claim 52 is drawn to a method of treating cancer with anti-PD-1, anti-LAG3 and anti-TIGIT with administration of anti-PD-1 pembrolizumab at 200mg, 240 mg or 2 mg/kg every three weeks. Roberts has shown that dosage schedule for anti-PD-1.

Claim 53 is drawn to a method of treating cancer with anti-PD-1, anti-LAG3 and anti-TIGIT with administration of anti-PD-1 pembrolizumab at 400 mg every six weeks. Jia has shown that dosage schedule for anti-PD-1. 

	Claims 44, 45, 47-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7, 9, 10, 13, 15, 16, 18-20, 22, 23, 25, 27, 28, 30, 32,33, 35, 36, 38, 39, 40, 41, 43-45, 47-49, 51-53, 55-57, and 59 of U.S. Patent No. 11,207,406 (‘406) in view of Triebel (US 2015/0259420), Hoos (WO2014193898), Liang (WO201602867), and Williams (WO2016028656). Although the claims at issue are not identical, they are not patentably distinct from each other because both claims are drawn to an anti-LAG3 antibody with the same light and heavy chain sequences (SEQ ID NO 15 and 20 in the instant application and SEQ ID NO 126 (amino acids 21-238) and 116 of the patent, respectively).
	More specifically, claim 44 is drawn to a method of treating cancer with anti-PD1, anti-LAG3, and anti-TIGIT antibodies.  ‘406 claims 1-4, 7, 9, 19, 22, 23, 25 teach a method of antagonizing LAG-3 and a method of administering an anti-LAG3 antibody of light and heavy chains of  SEQ ID NO 126 (amino acids 21-238) and 116.  Furthermore, ‘406 claims 36,37, 39, 40, 41, 43-45, 47-49, 51-53, 56, 57 and 59 teach the combination of anti-LAG3 and anti-PD-1 (pembrolizumab) in a method to antagonize LAG-3 or administering anti-LAG-3.
While ‘406 teaches an anti-LAG 3 and the combination of anti-LAG-3 and anti-PD-1 it does not teach an anti-LAG3, anti-TIGIT and anti-PD-1 combination for cancer treatment.  
	Triebel teach a cancer treatment comprising administering to a subject in need thereof an antibody molecule capable of binding to human LAG-3. The method is also used in combination with an inhibitor of an immune checkpoint chosen from one or more of PD-1, PD-L1, PD-L2, CTLA2, TIM3, VISTA, BTLA, TIGIT, LAIR1, CD160, 2B4 or TGFR (Claims 43 and 47). In addition, Triebel discloses a method of treating cancer, comprising administering to a subject in need thereof a bispecific antibody molecule in an amount effective to treat the cancer, wherein the bispecific antibody molecule has a first binding specificity for LAG-3 and a second binding specificity for PD-1, TIM3-3, CEACAM-1, CEACAM-5, PD-L1 or PD-L2. The bispecific antibody molecule is administered in combination with an inhibitor of an immune checkpoint chosen from one or more of PD-1, PD-L1, PD-L2, CTLA4, TIM3, VISTA, BTLA, TIGIT, LAIR1, CD160, 2B4 or TGFR (Claims 50 and 52). Furthermore, Triebel teaches that the antibody molecules used in the embodiments can include monoclonal antibodies(Paragraph 0240) and teaches human and humanized antibodies (Paragraph 0263) can be used in the different embodiments of the reference.  Triebel provides examples of potential anti-PD-1 (i.e. Nivolumab) (Paragraph 0513) and anti-TIGIT (i.e. 10A7 and 1F4 (Paragraph 0490) human antibodies that could be used in combination with human anti-LAG3. Triebel also teaches administration of anti-LAG-3 and combinations with other immune checkpoint inhibitors by injection (Paragraph 0152).
	It would have been obvious for an artisan to combine the teaching of Tribel with ‘406s claims 1-4, 7, 9, 19, 22, 23, 25  in order to arrive at a cancer treatment comprising anti-PD-1, anti-LAG3, and anti-TIGIT since Tribel teach that these antibodies can be combined to treat cancer.  There would have been reasonable expectation of success since Triebel teaches the combination of these antibodies for cancer treatment.

Claim 45 is drawn to cancers treatable by the antibodies.  Triebel teaches that the combination of the three antibodies can be use to treat lung cancer, a melanoma, a renal cancer, a renal cell carcinoma, a liver cancer, a myeloma, a prostate cancer, a breast cancer, a head and neck cancer, a colorectal cancer, a pancreatic cancer, a hematological cancer, a non-Hogdkin's lymphoma, or a leukemia, or a metastatic lesion of the cancer

Claim 47 is drawn to a pharmaceutical composition or kit comprising anti-PD1, anti-LAG3, and anti-TIGIT.  Claims 1-4, 7, 9, 19, 22, 23, 25  of ‘406 in view of Triebel teach the combination of anti-PD1, anti-LAG3, and anti-TIGIT antibodies.

Claim 48 is drawn to treatment of cancer, wherein the anti-PD1 antibody comprises light and heavy chains of SEQ ID NO: 5 and 10 (pembrolizumab).  Hoos teaches these sequences (see alignment). 

Claim 49 is drawn to the treatment of cancer, wherein the antibody is anti-LAG3 and comprises heavy and light CDRs SEQ ID NO:s 11-13 and 16-18 and heavy and light chains SEQ ID NO: 15 and 20.  Claim 1 of ‘406 teaches the CDRs of the anti-LAG3 antibody (SEQ ID NO:s 38-40 and 33, 457 and 35 which are the same as the CDRs of the instant claim. Similarly, claims 2-4, 7, 9, 19, 22, 23, 25 teach the anti-LAG-3 light and heavy chains of SEQ ID NO: 126 (amino acids 21-238)  and 116. As seen in the alignment, SEQ ID NO:s 15 (light) and 20 (heavy) correspond to SEQ ID NO:s 126 (light) and 116 (heavy). Liang, also teaches these sequences. 

SEQ ID NO 15 of the instant application and SEQ ID NO 126 of patent 11,207,406

    PNG
    media_image25.png
    440
    815
    media_image25.png
    Greyscale






SEQ ID NO 20 of the instant application and SEQ ID NO 116 of patent 11,207,406 

    PNG
    media_image26.png
    793
    822
    media_image26.png
    Greyscale

Claim 50 is drawn to the treatment of cancer, wherein the antibody is anti-TIGIT and comprises heavy and light CDRs SEQ ID NO:s 21-23 and 26-28 and heavy and light variable regions SEQ ID NO: 24 and 29. Williams teach these sequences (see alignment).

Claim 51 is drawn to the treatment of cancer where the antibody is anti-PD1 (CDRs of SEQ ID NO:s 1-3, 6-8 or heavy and light variable regions SEQ ID NO:s 4 and 9), anti-LAG3 (CDRs of SEQ ID NO:s 11-13, 16-18 or heavy and light variable regions (SEQ ID NO:s 14 and 19), and anti-TIGIT (CDRs of SEQ ID NO. 21-23, 26-28, or heavy and light variable regions 24, 29).  These sequences have been taught by Hoos, Liang, and Williams. 

Claim 52 is drawn to a method of treating cancer with anti-PD-1, anti-LAG3 and anti-TIGIT with administration of anti-PD-1 pembrolizumab at 200mg, 240 mg or 2 mg/kg every three weeks. Roberts has shown that dosage schedule for anti-PD-1.

Claim 53 is drawn to a method of treating cancer with anti-PD-1, anti-LAG3 and anti-TIGIT with administration of anti-PD-1 pembrolizumab at 400 mg every six weeks. Jia has shown that dosage schedule for anti-PD-1.

	Claims 44, 45, 47-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2,3, 11-16, 21-29 of U.S. Patent No. 10,618,958 (‘958) in view of Triebel (US 2015/0259420), Hoos (WO2014193898), Liang (WO201602867), and Williams (WO2016028656). Although the claims at issue are not identical, they are not patentably distinct from each other because both claims are drawn to an anti-TIGIT antibody with the same light and heavy chain variable region sequences (SEQ ID NO 24 and 29 in the instant application and SEQ ID NO 132  and 128 of the patent, respectively).
	More specifically, claim 44 is drawn to a method of treating cancer with anti-PD1, anti-LAG3, and anti-TIGIT antibodies.  ‘958 claims 2,3,11 and 12 teach a monoclonal anti-TIGIT antibody of light and heavy variable chains of SEQ ID NO 132 and 128 which corresponds to SEQ ID NO 24 and 29 of the instant application. The antibody has heavy chain variable region CDRS of SEQ ID NO 88, 134 and 90 and light chain variable region CDRS of SEQ ID NO 91, 92 and 93, corresponding to the CDRs of the instant application. Furthermore, ‘958 claims 22, 23, 25, 28 and 29 teach a composition of anti-TIGIT and anti-PD-1 (pembrolizumab).
While ‘958 teaches an anti-TIGIT and the combination of anti-TIGIT and anti-PD-1 it does not teach an anti-LAG3, anti-TIGIT and anti-PD-1 combination for cancer treatment.  
	Triebel teach a cancer treatment comprising administering to a subject in need thereof an antibody molecule capable of binding to human LAG-3. The method is also used in combination with an inhibitor of an immune checkpoint chosen from one or more of PD-1, PD-L1, PD-L2, CTLA2, TIM3, VISTA, BTLA, TIGIT, LAIR1, CD160, 2B4 or TGFR (Claims 43 and 47). In addition, Triebel discloses a method of treating cancer, comprising administering to a subject in need thereof a bispecific antibody molecule in an amount effective to treat the cancer, wherein the bispecific antibody molecule has a first binding specificity for LAG-3 and a second binding specificity for PD-1, TIM3-3, CEACAM-1, CEACAM-5, PD-L1 or PD-L2. The bispecific antibody molecule is administered in combination with an inhibitor of an immune checkpoint chosen from one or more of PD-1, PD-L1, PD-L2, CTLA4, TIM3, VISTA, BTLA, TIGIT, LAIR1, CD160, 2B4 or TGFR (Claims 50 and 52). Furthermore, Triebel teaches that the antibody molecules used in the embodiments can include monoclonal antibodies(Paragraph 0240) and teaches human and humanized antibodies (Paragraph 0263) can be used in the different embodiments of the reference.  Triebel provides examples of potential anti-PD-1 (i.e. Nivolumab) (Paragraph 0513) and anti-TIGIT (i.e. 10A7 and 1F4 (Paragraph 0490) human antibodies that could be used in combination with human anti-LAG3. Triebel also teaches administration of anti-LAG-3 and combinations with other immune checkpoint inhibitors by injection (Paragraph 0152).
	It would have been obvious for an artisan to combine the teaching of Tribel with ‘958s claims 2,3,11, 12, 22, 23, 25, 28 and 29 in order to arrive at a cancer treatment comprising anti-PD-1, anti-LAG3, and anti-TIGIT since Tribel teach that these antibodies can be combined to treat cancer.  There would have been reasonable expectation of success since Triebel teaches the combination of these antibodies for cancer treatment.

Claim 45 is drawn to cancers treatable by the antibodies.  Triebel teaches that the combination of the three antibodies can be use to treat lung cancer, a melanoma, a renal cancer, a renal cell carcinoma, a liver cancer, a myeloma, a prostate cancer, a breast cancer, a head and neck cancer, a colorectal cancer, a pancreatic cancer, a hematological cancer, a non-Hogdkin's lymphoma, or a leukemia, or a metastatic lesion of the cancer

Claim 47 is drawn to a pharmaceutical composition or kit comprising anti-PD1, anti-LAG3, and anti-TIGIT.  Claims  2,3,11, 12, 22, 23, 25, 28 and 29  of ‘958 in view of Triebel teach the combination of anti-PD1, anti-LAG3, and anti-TIGIT antibodies.

Claim 48 is drawn to treatment of cancer, wherein the anti-PD1 antibody comprises light and heavy chains of SEQ ID NO: 5 and 10 (pembrolizumab).  Hoos teaches these sequences (see alignment). 

Claim 49 is drawn to the treatment of cancer, wherein the antibody is anti-LAG3 and comprises heavy and light CDRs SEQ ID NO:s 11-13 and 16-18 and heavy and light variable regions SEQ ID NO: 15 and 20.  Liang teach these sequences (see alignment).

Claim 50 is drawn to the treatment of cancer, wherein the antibody is anti-TIGIT and comprises heavy and light CDRs SEQ ID NO:s 21-23 and 26-28 and heavy and light variable regions SEQ ID NO: 24 and 29. ‘958 claims 2,3,11 and 12 teach a monoclonal anti-TIGIT antibody of light and heavy variable chains of SEQ ID NO 132 and 128 which corresponds to SEQ ID NO 24 and 29 of the instant claim. The antibody has heavy chain variable region CDRS of SEQ ID NO 88, 134 and 90 and light chain variable region CDRS of SEQ ID NO 91, 92 and 93, corresponding to the CDRs of the instant claim. Williams also teach these sequences (see alignment).
SEQ ID NO 24  of the instant application and SEQ ID NO 132 of patent 10,618,95
    PNG
    media_image27.png
    278
    907
    media_image27.png
    Greyscale
8



    PNG
    media_image28.png
    349
    829
    media_image28.png
    Greyscale
SEQ ID NO 29 of the instant application and SEQ ID NO 128 of patent 10,618,958

Claim 51 is drawn to the treatment of cancer where the antibody is anti-PD1 (CDRs of SEQ ID NO:s 1-3, 6-8 or heavy and light variable regions SEQ ID NO:s 4 and 9), anti-LAG3 (CDRs of SEQ ID NO:s 11-13, 16-18 or heavy and light variable regions (SEQ ID NO:s 14 and 19), and anti-TIGIT (CDRs of SEQ ID NO. 21-23, 26-28, or heavy and light variable regions 24, 29).  These sequences have been taught by Hoos, Liang, and Williams. 

Claim 52 is drawn to a method of treating cancer with anti-PD-1, anti-LAG3 and anti-TIGIT with administration of anti-PD-1 pembrolizumab at 200mg, 240 mg or 2 mg/kg every three weeks. Roberts has shown that dosage schedule for anti-PD-1.

Claim 53 is drawn to a method of treating cancer with anti-PD-1, anti-LAG3 and anti-TIGIT with administration of anti-PD-1 pembrolizumab at 400 mg every six weeks. Jia has shown that dosage schedule for anti-PD-1.


	Claims 44, 45, 47-53 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 10, 11, 15, 18-21, 25-31, 33 and 36 of copending application No. 17/288,641 (‘641) in view of Triebel (US 2015/0259420), Hoos (WO2014193898), Liang (WO201602867), and Williams (WO2016028656). Although the claims at issue are not identical, they are not patentably distinct from each other because both claims are drawn to an anti-TIGIT antibody with the same light chain variable region and heavy chain variable region sequences (SEQ ID NO 24 and 29 in the instant claim and SEQ ID 24 and 25 of the reference application, respectively) and anti-PD-1 antibody with the same light chain variable region and heavy chain variable region sequences (SEQ ID NO 4 and 9 in the instant claim and SEQ ID 4 and 9 of the reference application, respectively).
	More specifically, claim 44 is drawn to a method of treating cancer with anti-PD1, anti-LAG3, and anti-TIGIT antibodies.  ‘641 claims 1, 11, 28 and 29 teach a method of treating cancer with anti-TIGIT antibody of light and heavy chains of SEQ ID NO 22 and 23 which corresponds to SEQ ID NO 25 and 30 of the instant application. The antibody has light chain variable region CDRS of SEQ ID NO 26-28 and heavy chain variable region CDRS of SEQ ID NO 29-31. Furthermore, ‘641 claims 18-20, 27-29 teach the combination of anti-TIGIT and anti-PD-1 (pembrolizumab) with light chain variable region CDRS of SEQ ID NO 1-3 and heavy chain variable region CDRS of SEQ ID NO 6-8 and light and heavy chains of SEQ ID NO 5 and 10.
While ‘641 teaches an anti-TIGIT and the combination of anti-TIGIT and anti-PD-1 for cancer treatment it does not teach an anti-LAG3, anti-TIGIT and anti-PD-1 combination.
	Triebel teach a cancer treatment comprising administering to a subject in need thereof an antibody molecule capable of binding to human LAG-3. The method is also used in combination with an inhibitor of an immune checkpoint chosen from one or more of PD-1, PD-L1, PD-L2, CTLA2, TIM3, VISTA, BTLA, TIGIT, LAIR1, CD160, 2B4 or TGFR (Claims 43 and 47). In addition, Triebel discloses a method of treating cancer, comprising administering to a subject in need thereof a bispecific antibody molecule in an amount effective to treat the cancer, wherein the bispecific antibody molecule has a first binding specificity for LAG-3 and a second binding specificity for PD-1, TIM3-3, CEACAM-1, CEACAM-5, PD-L1 or PD-L2. The bispecific antibody molecule is administered in combination with an inhibitor of an immune checkpoint chosen from one or more of PD-1, PD-L1, PD-L2, CTLA4, TIM3, VISTA, BTLA, TIGIT, LAIR1, CD160, 2B4 or TGFR (Claims 50 and 52). Furthermore, Triebel teaches that the antibody molecules used in the embodiments can include monoclonal antibodies(Paragraph 0240) and teaches human and humanized antibodies (Paragraph 0263) can be used in the different embodiments of the reference.  Triebel provides examples of potential anti-PD-1 (i.e. Nivolumab) (Paragraph 0513) and anti-TIGIT (i.e. 10A7 and 1F4 (Paragraph 0490) human antibodies that could be used in combination with human anti-LAG3. Triebel also teaches administration of anti-LAG-3 and combinations with other immune checkpoint inhibitors by injection (Paragraph 0152).
	It would have been obvious for an artisan to combine the teaching of Tribel with ‘641s claims 1, 11, 18-20, 27-29 in order to arrive at a cancer treatment comprising anti-PD-1, anti-LAG3, and anti-TIGIT since Tribel teach that these antibodies can be combined to treat cancer.  There would have been reasonable expectation of success since Triebel teaches the combination of these antibodies for cancer treatment.

Claim 45 is drawn to cancers treatable by the antibodies.  Claim 36 of ‘641 treats non small cell lung cancer (NSCLC), cervical cancer, colorectal cancer,  gastric cancer, breast cancer and ovarian cancer,  which are also recited in claim 45.

Claim 47 is drawn to a pharmaceutical composition or kit comprising anti-PD1, anti-LAG3, and anti-TIGIT.  Claims 1, 11, 18-20, 27-29  of ‘641 in view of Triebel teach the combination of anti-PD1, anti-LAG3, and anti-TIGIT antibodies.

Claim 48 is drawn to treatment of cancer, wherein the anti-PD1 antibody comprises light and heavy chains of SEQ ID NO: 5 and 10 (pembrolizumab). Claim 18-20 of ‘641 is drawn to the anti-PD1 antibody comprising light and heavy chain if SEQ ID NO:s 5 and 10.  As seen in the alignment, SEQ ID NO:s 5 (light) and 10 (heavy) correspond to SEQ ID NO:s 5 (light) and 10 (heavy).   Hoos teaches these sequences (see alignment). 


    PNG
    media_image29.png
    363
    685
    media_image29.png
    Greyscale
SEQ ID NO 5 of the instant application and SEQ ID NO 5 of copending application 17/288,641 







SEQ ID NO 10 of the instant application and SEQ ID NO 10 of copending application 17/288,641
    PNG
    media_image30.png
    591
    708
    media_image30.png
    Greyscale

Claim 49 is drawn to the treatment of cancer, wherein the antibody is anti-LAG3 and comprises heavy and light CDRs SEQ ID NO:s 11-13 and 16-18 and heavy and light variable regions SEQ ID NO: 15 and 20.  Liang teach these sequences (see alignment).

Claim 50 is drawn to the treatment of cancer, wherein the antibody is anti-TIGIT and comprises heavy and light CDRs SEQ ID NO:s 21-23 and 26-28 and heavy and light chains of SEQ ID NO: 25 and 30. ‘641 claims 1, 11, 28 and 29 teach an anti-TIGIT antibody of light and heavy chains of SEQ ID NO 22 and 23 which corresponds to SEQ ID NO 25 and 30 of the instant claim (see alignment below). The antibody has light chain variable region CDRS of SEQ ID NO 26-28 and heavy chain variable region CDRS of SEQ ID NO 29-31, corresponding to the CDRs of the instant claim. Williams also teach these sequences (see alignment).

SEQ ID NO 25 of the instant application and SEQ ID NO 22 of copending application 17/288,641

    PNG
    media_image31.png
    362
    710
    media_image31.png
    Greyscale


SEQ ID NO 30 of the instant application and SEQ ID NO 23 of copending application 17/288,641

    PNG
    media_image32.png
    603
    707
    media_image32.png
    Greyscale


Claim 51 is drawn to the treatment of cancer where the antibody is anti-PD1 (CDRs of SEQ ID NO:s 1-3, 6-8 or heavy and light variable regions SEQ ID NO:s 4 and 9), anti-LAG3 (CDRs of SEQ ID NO:s 11-13, 16-18 or heavy and light variable regions (SEQ ID NO:s 14 and 19), and anti-TIGIT (CDRs of SEQ ID NO. 21-23, 26-28, or heavy and light variable regions 24, 29).  These sequences have been taught by Hoos, Liang, and Williams. 

Claim 52 is drawn to a method of treating cancer with anti-PD-1, anti-LAG3 and anti-TIGIT with administration of anti-PD-1 pembrolizumab at 200mg, 240 mg or 2 mg/kg every three weeks. Claims 25, 30, and 32 of ‘641 teach the same dosage schedule. 

Claim 53 is drawn to a method of treating cancer with anti-PD-1, anti-LAG3 and anti-TIGIT with administration of anti-PD-1 pembrolizumab at 400 mg every six weeks. Claims 31 and 33 of ‘641 teach the same dosage schedule. 

This is a provisional nonstatutory double patenting rejection.

	Claims 44, 45, 47-53 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-16, 22 and 23 of copending application No. 16/806,658 (‘658) in view of Triebel (US 2015/0259420), Hoos (WO2014193898), Liang (WO201602867), and Williams (WO2016028656). Although the claims at issue are not identical, they are not patentably distinct from each other because both claims are drawn to an anti-TIGIT antibody with the same CDRs.  The antibody has heavy chain variable region CDRS of SEQ ID NO 88, 134 and 90 (corresponding to CDRS of SEQ ID NO: 26-28 in the instant application) and light chain variable region CDRS of SEQ ID NO 91, 92 and 93 (corresponding to the CDRS of SEQ ID NO: 21-23  of the instant application).
	More specifically, claim 44 is drawn to a method of treating cancer with anti-PD1, anti-LAG3, and anti-TIGIT antibodies.  ‘658 claims 14 teach nucleic acid encoding a anti-TIGIT and  22 and 23 teach a method of treating cancer and infectious diseases with anti-TIGIT antibody of s heavy chain variable region CDRS of SEQ ID NO 88, 134 and 90 (corresponding to CDRS of SEQ ID NO: 26-28 in the instant application) and light chain variable region CDRS of SEQ ID NO 91, 92 and 93  (corresponding to the CDRS of SEQ ID NO: 21-23  of the instant application)
While ‘658 teaches an anti-TIGIT for cancer treatment it does not teach an anti-LAG3, anti-TIGIT and anti-PD-1 combination.
	Triebel teach a cancer treatment comprising administering to a subject in need thereof an antibody molecule capable of binding to human LAG-3. The method is also used in combination with an inhibitor of an immune checkpoint chosen from one or more of PD-1, PD-L1, PD-L2, CTLA2, TIM3, VISTA, BTLA, TIGIT, LAIR1, CD160, 2B4 or TGFR (Claims 43 and 47). In addition, Triebel discloses a method of treating cancer, comprising administering to a subject in need thereof a bispecific antibody molecule in an amount effective to treat the cancer, wherein the bispecific antibody molecule has a first binding specificity for LAG-3 and a second binding specificity for PD-1, TIM3-3, CEACAM-1, CEACAM-5, PD-L1 or PD-L2. The bispecific antibody molecule is administered in combination with an inhibitor of an immune checkpoint chosen from one or more of PD-1, PD-L1, PD-L2, CTLA4, TIM3, VISTA, BTLA, TIGIT, LAIR1, CD160, 2B4 or TGFR (Claims 50 and 52). Furthermore, Triebel teaches that the antibody molecules used in the embodiments can include monoclonal antibodies(Paragraph 0240) and teaches human and humanized antibodies (Paragraph 0263) can be used in the different embodiments of the reference.  Triebel provides examples of potential anti-PD-1 (i.e. Nivolumab) (Paragraph 0513) and anti-TIGIT (i.e. 10A7 and 1F4 (Paragraph 0490) human antibodies that could be used in combination with human anti-LAG3. Triebel also teaches administration of anti-LAG-3 and combinations with other immune checkpoint inhibitors by injection (Paragraph 0152).
	It would have been obvious for an artisan to combine the teaching of Tribel with ‘658s claims 14, 22 and 23 in order to arrive at a cancer treatment comprising anti-PD-1, anti-LAG3, and anti-TIGIT since Tribel teach that these antibodies can be combined to treat cancer.  There would have been reasonable expectation of success since Triebel teaches the combination of these antibodies for cancer treatment.

Claim 45 is drawn to cancers treatable by the antibodies.  Triebel teaches that the combination of the three antibodies can be use to treat lung cancer, a melanoma, a renal cancer, a renal cell carcinoma, a liver cancer, a myeloma, a prostate cancer, a breast cancer, a head and neck cancer, a colorectal cancer, a pancreatic cancer, a hematological cancer, a non-Hogdkin's lymphoma, or a leukemia, or a metastatic lesion of the cancer

Claim 47 is drawn to a pharmaceutical composition or kit comprising anti-PD1, anti-LAG3, and anti-TIGIT.  Claims 14, 22 and 23  of ‘658 in view of Triebel teach the combination of anti-PD1, anti-LAG3, and anti-TIGIT antibodies.

Claim 48 is drawn to treatment of cancer, wherein the anti-PD1 antibody comprises light and heavy chains of SEQ ID NO: 5 and 10 (pembrolizumab).  Hoos teaches these sequences (see alignment). 


Claim 49 is drawn to the treatment of cancer, wherein the antibody is anti-LAG3 and comprises heavy and light CDRs SEQ ID NO:s 11-13 and 16-18 and heavy and light variable regions SEQ ID NO: 15 and 20.  Liang teach these sequences (see alignment).

Claim 50 is drawn to the treatment of cancer, wherein the antibody is anti-TIGIT and comprises light and heavy CDRs SEQ ID NO:s 21-23 and 26-28. ‘658 claims 14, 22 and 23 teach an anti-TIGIT antibody with  heavy chain variable region CDRS of SEQ ID NO 88, 134 and 90 (corresponding to CDRS of SEQ ID NO: 26-28 in the instant claim) and light chain variable region CDRS of SEQ ID NO 91, 92 and 93 (corresponding to the CDRS of SEQ ID NO: 21-23  of the instant claim). Alignment with the heavy and light chain variable regions show the match between the CDRS of the instant claim and the referenced application. Williams also teach these sequences (see alignment).

CDRs 21-23 of the instant application and CDRs 88,134 and 90 of copending application 16/806,658

    PNG
    media_image33.png
    291
    868
    media_image33.png
    Greyscale



CDRs 26-28 of the instant application and CDRs 91-93 of copending application 16/806,658

    PNG
    media_image34.png
    289
    881
    media_image34.png
    Greyscale


Claim 51 is drawn to the treatment of cancer where the antibody is anti-PD1 (CDRs of SEQ ID NO:s 1-3, 6-8 or heavy and light variable regions SEQ ID NO:s 4 and 9), anti-LAG3 (CDRs of SEQ ID NO:s 11-13, 16-18 or heavy and light variable regions (SEQ ID NO:s 14 and 19), and anti-TIGIT (CDRs of SEQ ID NO. 21-23, 26-28, or heavy and light variable regions 24, 29).  These sequences have been taught by Hoos, Liang, and Williams. 

Claim 52 is drawn to a method of treating cancer with anti-PD-1, anti-LAG3 and anti-TIGIT with administration of anti-PD-1 pembrolizumab at 200mg, 240 mg or 2 mg/kg every three weeks. Roberts has shown that dosage schedule for anti-PD-1.

Claim 53 is drawn to a method of treating cancer with anti-PD-1, anti-LAG3 and anti-TIGIT with administration of anti-PD-1 pembrolizumab at 400 mg every six weeks. Jia has shown that dosage schedule for anti-PD-1.

This is a provisional nonstatutory double patenting rejection.
Conclusion
No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA SOTO-RODRIGUEZ whose telephone number is (571)272-1971. The examiner can normally be reached M-F 8:00am-4:00pm (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.S.R./Examiner, Art Unit 4161                                                                                                                                                                                                                                                                                                                                                                                   /JOANNE HAMA/        Supervisory Patent Examiner, Art Unit 1647